DETAILED ACTION
This action is in response to the Notice of Appeal Filed on 08/04/2021. Claims 4, 8-9 and 11 were previously canceled. Claims 1-3, 5-7 and 10 are pending and are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention (independent claims: 1 – information processing device) is directed to a device for inputting information into an in-vehicle computer that improves vehicle safety. The device determines the burden level for the user based on the operating status of the vehicle, and selects a set of allowed gestures and a set of prohibited gestures. The gestures include hand waving up and down, a hand waving left and right, and a hand raising. When a gesture is identified, it is determined if it is within a first region and on a condition that the first gesture is performed within the first region, generates a notification to the user so that the user moves to the second region closer to the device to perform the gesture again. If the gesture is included in the set of prohibited gestures, the device generates a warning to the user; and if the gesture is included in the set of allowed gestures and it has continued for a predetermined time, the device displays a plurality of candidates for selection in association with gestures for device operation. The device then selects a particular candidate as the input to the in-vehicle computer. Furthermore, the number of options displayed are changed and gesture actions 

The closest prior art is: HOBBS et al. (US20130261871A1),  CROSBIE et al. (US20150099495A1), YAMAMOTO et al. (US20050063564A1), BELL et al. (US10564731B2), BANTZ et al. (US20120176232A1), REYNOLDS et al. (US20170131395A1) and CHALLINOR et al. (US20130260884A1).

HOBBS teaches methods and apparatuses for gesture-based controls. The method includes maintaining a correlation between a plurality of predetermined gestures, in combination with a plurality of predetermined regions of a vehicle, and a plurality of functions. Three-dimensional images of the interior portion of the vehicle are recorded. Based on the three-dimensional images, a given gesture in a given region of the vehicle is detected, and based on the correlation, a function associated with the given gesture is selected in combination with the given region and the function in the vehicle is initiated.

CROSBIE teaches a system and a method for monitoring apps in a vehicle or in a smartphone to reduce driver distraction. A controller operating inside or in combination with the head unit of the vehicle or operating inside or in combination with the smartphone monitors operation of the vehicle, and generate alerts indicative of operation of the vehicle (such as an alert indicative that the vehicle is operating at a predetermined speed). In response to the alert, the operation of the app in the vehicle or in the smartphone may be modified.



YAMAMOTO teaches a hand pattern switch device capable of detecting a hand pattern or a palm motion of an operator. From a picked-up image of a distal arm, an axis passing through the centroid of a hand is determined as a central axis passing through the center of arm. At least either first scanning lines perpendicular to the central axis or second scanning lines extending along the central axis are set between a fingertip and a palm center. While changing the scanning line to be examined from the fingertip side toward the palm center, a determination is made to determine how many number of scanning lines for each of which a finger width equal to or larger than a predetermined width is detected are present, thereby making a detection of whether or not the finger is extended from the palm.

BELL teaches systems and methods for processing gesture-based user interactions within an interactive display area. The display of one or more virtual objects and user interactions with the one or more virtual objects may be further provided. Multiple interactive areas may be created by partitioning an area proximate a display into multiple volumetric spaces or zones. The zones may be associated with respective user interaction capabilities. A representation of a user on the display may change as the ability of the user to interact with one or more virtual object changes.

BANTZ teaches a system and method to measure conditions of a vehicle. A monitoring module is configured to evaluate the conditions input thereto from the sensors. The monitoring module is further configured to determine a state of a mobile device located within the vehicle. Based upon a combination of the conditions of the vehicle and the state of the mobile device, a determination of improper use of the mobile device is made.


REYNOLDS teaches a device detects gestures using multiple antennas and/or using reflected signals transmitted by the device which is also detecting the gesture. Multiple antenna detection may allow for classification of 3D gestures around a device. The use of reflected signals transmitted by the device itself may reduce a need for a separate signal source to be used for gesture detection. Accordingly, devices (e.g. mobile phones) may detect gestures performed on or around the device without a need to transmit any signal specifically designed for gesture detection. Signals already transmitted by the device (e.g. GSM signals) may be used to detect the gestures.

CHALLINOR teaches a method for providing a user interface for a game console that obviates the need for, or use of, a typical game controller. The user interface comprises an analog-like mechanism for manipulating a menu and icon system. The menu system allows the user to highlight a menu option or icon using movement along one axis and to activate the menu option or icon via movement on a different axis. In one embodiment, highlighting is associated with a vertical motion and activation is associated with a horizontal motion. The vertical motion can be tied to the vertical movement of a particular appendage, e.g., the up and down movement of the user's right arm, and the horizontal motion can be tied to the horizontal movement of that or another appendage, e.g., movement of the right arm or hand across the body from right to left.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: A device for inputting information into an in-vehicle computer that improves vehicle safety, the device comprising: a user sensor that detects gestures by a user; a communication interface that is communicatively coupled to vehicle sensors, wherein the vehicle sensors determine an operating status of a vehicle; a display; and a processor communicatively coupled to the user sensor, the communication interface and the display, wherein the processor: receives, using the communication interface, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174